UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number000-49927 Joy Global Inc. (Exact name of registrant as specified in its charter) 100 E. Wisconsin Avenue, Suite 2780 Milwaukee, Wisconsin 53202 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Preferred Stock Purchase Rights (Title of each class of securities covered by this Form) Common Stock, par value $1.00 per share (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) þ Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) þ Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:None Pursuant to the requirements of the Securities Exchange Act of 1934, Joy Global Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized persons. Joy Global Inc. Date:August 17, 2012 By: /s/ James E. Agnew Name: James E. Agnew Title: Vice President, Controller and Chief Accounting Officer
